Title: Thomas Jefferson to Davis Durrett, 22 December 1812
From: Jefferson, Thomas
To: Durrett, Davis


          Sir Monticello Dec. 22. 12.
           Mr Sam Carr informed me you had a bay horse which you were disposed to part with at the price of £50, and which he thought would match one of mine, and that you would let me have him on trial for 10. days. I therefore send the bearer for him if my information is right. I should be glad to be informed of his age, & his blood by the sire. his dam I understand is of the Seelah blood. as to the time of paiment, I cannot make it till I get my flour to market & sold, say in all April. if a longer term would suit you as well, I would rather take it paying interest. the horse shall be returned in 10. days if I find he does not suit me. the principal object of trial is to see if he will go in a carriage. Accept my best wishes & respects
          
            Th:
            Jefferson
        